Opinion filed September 17, 2009




                                             In The


   Eleventh Court of Appeals
                                          ____________

                                     No. 11-09-00174-CV
                                         __________

  WAL-MART STORES, INC. AND WAL-MART PHARMACY, Appellants

                                                  V.

                               DAVID JAKOBOT, Appellee


                           On Appeal from the 90th District Court

                                     Stephens County, Texas

                                   Trial Court Cause No. 27,677


                            MEMORANDUM OPINION
       David Jakobot has filed in this court a motion to dismiss this appeal on the grounds that a
petition for writ of mandamus is the appropriate vehicle to challenge the trial court’s ruling.
Appellants have filed a response in which both agree with Jakobot. Wal-Mart Stores, Inc. and Wal-
Mart Pharmacy have filed a petition for writ of mandamus now pending before this court. The
motion is granted, and the appeal is dismissed.


September 17, 2009                                          PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.